Citation Nr: 0528820	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of Improved (nonservice-connected) pension benefits.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 RO decision, which denied the 
veteran's claim of entitlement to improved (nonservice-
connected) pension benefits, based on a determination that 
his income was excessive for receipt of those benefits.  

In June 2002, the RO received the veteran's request for a 
hearing at the RO before a Veterans Law Judge.  By letter in 
July 2004, the RO informed him of a hearing that was 
scheduled for August 2004; however, the veteran canceled his 
hearing request.  

In December 2004, the Board remanded the case to the RO for 
additional evidentiary development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  In August 2001, the RO received the veteran's application 
for improved (nonservice-connected) pension benefits.

3.  Since the filing of his pension claim, the veteran has 
remained married, and although once separated from his wife 
for an indeterminate period, he was not estranged from her.

4.  Since August 2001, the veteran's countable income has 
exceeded the applicable income limits for receipt of 
nonservice-connected pension.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
improved (nonservice-connected) pension benefits.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in September 2001.  At any rate, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in September 2005, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in May 2003 and June 
2003, the RO advised the veteran of what was required to 
prevail on his claim for nonservice-connected pension 
benefits, what specifically VA had done and would do to 
assist in the claim, and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  The RO also 
requested the veteran to inform it of any additional evidence 
or information that he wanted the RO to obtain for him.  

Further, the veteran was provided with a copy of the RO's 
decision dated in September 2001 setting forth the general 
requirements of applicable law pertaining to a claim for 
nonservice-connected pension benefits, and was advised as to 
the nature of the evidence necessary to substantiate his 
claim.  In the decision, the RO also informed the veteran of 
the reasons that his claim was denied and the evidence it had 
considered in denying the claim.  The general advisements 
were reiterated in the statement of the case issued in March 
2002 and the supplemental statements of the case issued in 
March 2005 and June 2005.  The statement of the case also 
contained the regulations promulgated in light of the VCAA 
and the United States Code cites relevant to the VCAA.  
Further, the statement of the case and supplemental 
statements of the case provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through the RO's 
decision, statement of the case, and supplemental statements 
of the case, the RO informed the veteran of the information 
and evidence needed to substantiate his claim.  See 
38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, RO decision, statement of 
the case, and supplemental statements of the case - all taken 
together - the RO has sufficiently informed the veteran of 
the information or evidence needed to substantiate his claim 
for nonservice-connected pension benefits and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he canceled 
a requested hearing that was scheduled for August 2004.  The 
RO has sought federal tax return information from the veteran 
and his wife, as well as records of unreimbursed medical 
expenses incurred by the veteran.  The RO has also obtained 
documentation from the Social Security Administration 
relevant to the veteran's receipt of benefits.  The veteran 
has not identified any additionally available evidence for 
consideration in his appeal.

Additionally, the Board notes that VA has not conducted 
medical inquiry in the form of a VA pension examination in an 
effort to substantiate the veteran's claim, and that further 
development in this regard is not required for the reason 
that the basis for this decision is dependent not upon a 
medical finding but on an income determination.  38 U.S.C.A.§ 
5103A (d).  There simply is no "reasonable possibility" 
that such assistance would aid the veteran's claim.  38 
U.S.C.A. § 5103A.  See also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

A.  Legal Criteria

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2005).  
The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2005).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in the his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2005).

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272 (2005).  The maximum 
annual rates of improved pension are specified by statute in 
38 U.S.C.A. §§ 1521 and 1542 (death pension), as increased 
from time to time under 38 U.S.C.A. § 5312.  Each increase of 
the maximum annual rates of improved pension (including death 
pension) under 38 U.S.C.A. § 5312 is published in the 
"Notices" section of the federal register.  38 C.F.R. § 
3.23(a) (2005).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  However, a spouse who 
resides apart from the veteran and is estranged from him is 
not to be his dependent unless he makes reasonable support 
contributions.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 
3.23(d)(1), 3.60 (2005).  A veteran and spouse who reside 
apart are considered to be living together unless they are 
estranged.  38 C.F.R. § 3.60 (2005).

The maximum annual rate of pension benefits for a veteran 
with no dependents is $9,304 effective December 1, 2000, 
$9,556 effective December 1, 2001, $9,690 effective December 
1, 2002, $9,894 effective December 1, 2003, and $10,162 
effective December 1, 2004.  The maximum annual rate for a 
veteran with one dependent is $12,186 effective December 1, 
2000, $12,516 effective December 1, 2001, $12,692 effective 
December 1, 2002, $12,959 effective December 1, 2003, and 
$13,309 effective December 1, 2004.  See 38 C.F.R. § 
3.23(a)(3); VA Adjudication Procedures Manual M21-1, Part I, 
Appendix B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2005).

B.  Analysis

In this case, the veteran claims that his countable income is 
not excessive for payment of pension benefits.  However, upon 
a careful review of the evidence, the Board finds that the 
veteran's countable income has exceeded the applicable income 
limits for receipt of nonservice-connected pension.  

The veteran's appeal arises from the RO's September 2001 
denial of a claim for Improved (nonservice-connected) pension 
benefits received from the veteran in August 2001.  In that 
application, the veteran reported that he had no income and 
that his spouse's income consisted of $3,000 per month, or 
$36,000 annually in wages.  His income, therefore, based upon 
his spouse's income from wages, exceeded the maximum annual 
pension limit of $12,186 for a veteran with one dependent, 
which was set by law effective December 1, 2000.  As noted, 
all family income is counted in determining entitlement to 
pension.  

In May 2005, the RO received from the veteran wage and tax 
statements filed with the Internal Revenue Service for his 
wife for the years of 2001 through 2004.  These statements 
show annual wages of $34,348 for 2001, $38,727 for 2002, 
$33,689 for 2003, and $38,103 for 2004.  For the 
corresponding years in question, these amounts exceeded the 
VA annual maximum rate of payment of pension for a veteran 
with one dependent.  It is also noted that the veteran began 
to receive benefit payments from the Social Security 
Administration in October 2004 (as confirmed by him in a 
March 2005 letter).  These consisted of monthly payments of 
$427 (or $5,124 annualized over a 12-month period) from 
October 2004, with the monthly rate increased in January 2005 
to $439 (or $5,268 annualized).  Even without considering 
such payments, his countable income has exceeded the maximum 
annual limit for receipt of VA pension.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses.  In a March 2005 statement, the veteran and 
his wife indicated that they had filed for Chapter 13 
bankruptcy (evidently in 2002, as shown by United States 
Bankruptcy Court documentation) and that most of her salary 
was paid to a bankruptcy court.  Enclosed with the statement 
were copies of the veteran's medical bills that she stated 
were submitted to the bankruptcy court for payment 
arrangements.  These bills from various doctors and hospitals 
are dated from 1999 through 2001.  The bills from 2001, which 
represent the highest expenses and reach into the many 
thousands of dollars, if deducted from the veteran's annual 
income, would still not be enough to bring his countable 
income below the applicable maximum income limit.  

The veteran appealed the RO's denial of pension benefits for 
the reason that he himself had no income.  In a June 2002 
statement, he asserted that the RO incorrectly considered his 
wife's income in calculating his eligibility for pension 
benefits, because her income "should not have anything to do 
with me."  He indicated that he was not capable of working.  
As noted herein above, for VA pension purposes in determining 
the veteran's countable annual income, not only his own 
income, if any, is considered but also that of his dependent 
spouse.  38 C.F.R. § 3.23(d)(4).  

The veteran in his appeal has also contended that his wife's 
income should not have been counted because they were 
separated and not living together in the same household for a 
period of time.  In that regard, the Board notes that the 
record presents discrepancies as to when the veteran and his 
wife ceased living together and when they were reunited, as 
the case now appears.  On an income and net worth statement 
filed in March 2003, the veteran indicated that he and his 
wife had separated about two years previously.  Then, in a 
notarized statement dated in May 2003, evidently from the 
veteran's wife, she indicated that she and the veteran had 
not lived together in the same household for over one year.  
In a prior claim received by the RO in October 2000, the 
veteran had reported that he did not live with his wife.  On 
that claim he indicated that he lived on "Hartwell," which 
is the same street address he gave in an October 2001 letter 
that initiated the current appeal.  Yet, just two months 
prior to that date, when he filed his current claim in August 
2001, he noted a street address of "Glastonbury."  This 
address is the veteran's current address of record, from 
which he sent his substantive appeal in June 2002 and to 
which all subsequent correspondence has been sent.  Such 
evidence indicates that the veteran and his wife may not have 
lived together continuously prior to and/or during the 
current appeal.  The veteran and his wife addressed these 
discrepancies in a statement received in March 2005, wherein 
they indicated that the veteran's competency and memory were 
compromised by mental impairment, that they separated and he 
moved in with his sister at the "Hartwell" address because 
the veteran's wife was "mentally drained" and unable to 
care for him any longer, that in the interim she continued to 
allow his mail to be sent to her house "because that was the 
only way I could keep up with his medicines etc.," and that 
she finally took him back due to his homelessness.  

After considering the veteran's contention, the Board finds 
that the RO properly considered the veteran's entitlement to 
pension under the rate for a veteran with one dependent.  The 
veteran alleges that his wife's income should not have been 
counted, indicating that although he was legally married to 
her, they had been separated for a period of time.  However, 
for the purpose of VA benefits, a person is considered as 
living with his or her spouse even though they reside apart 
unless they are estranged.  38 C.F.R. § 3.60.  A veteran's 
spouse who resides apart from the veteran and is estranged 
from the veteran may not be considered the veteran's 
dependent unless the spouse receives reasonable support 
contributions from the veteran.  38 C.F.R. § 3.23(d)(1).  

Here, the veteran and his wife currently reside together.  As 
for their separation, the evidence indicates that they did 
live apart for an indeterminate period of time.  However, the 
evidence indicates that the reason for such separation was 
not estrangement but rather the inability of the veteran's 
wife to care for him.  Although the veteran indicated in a 
March 2003 statement that he was separated and that his wife 
was filing for divorce, the March 2005 joint statement of the 
veteran and his wife indicate otherwise.  In the latter 
statement, the veteran's wife indicated that the veteran 
moved in with his sister because she was "mentally 
drained."  In the same statement she noted that she 
continued to receive the veteran's mail, despite his absence, 
and kept up with his medicines.  In the opinion of the Board, 
such actions do not demonstrate estrangement for the period 
that the veteran and his wife resided apart.  Thus, for that 
indeterminate period, the veteran's spouse may be considered 
his dependent, and her income is countable for purposes of 
determining his pension entitlement.  

In sum, because the evidence in this case shows that the 
veteran's household income exceeded the income limits for 
purposes of payment of improved (nonservice-connected) 
pension benefits, the Board concludes that the veteran's 
claim must be denied.

The veteran is advised that should his household income 
change in the future, or should he incur significant out-of-
pocket medical expenses, he is encouraged to reapply for 
pension and his potential entitlement will be determined in 
light of the facts then of record.  At this time, however, 
the veteran does not meet the eligibility requirements for 
pension benefits.


	(CONTINUED ON NEXT PAGE)


ORDER

As the veteran's income is excessive for purposes of payment 
of improved (nonservice-connected) pension benefits, the 
claim is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


